PER CURIAM.
| Respondent, Felix Anthony DeJean, IV, seeks review of a ruling of the disciplinary board imposing a public reprimand. Having reviewed the record and the briefs of the parties, we find the disciplinary board reached the correct result in concluding that respondent’s conduct was prejudicial to the administration of justice. The appropriate sanction for respondent’s misconduct is a public reprimand.
Accordingly, it is the judgment of this court that the ruling of the disciplinary board is affirmed.